Title: To George Washington from Arthur Young, 17 January 1793
From: Young, Arthur
To: Washington, George



sr
Bradfield Hall [England] Jan. 17. 1793

I am to acknowledge the rect of three of Your Excellencys letters which contain information so truly valuable and important that I know not how to use expressions adequate to the occasion of thanking you for so great a condescention in gratifying the curiosity, however useful a curiosity of an individual with no greater claims than myself.
Your information has thrown me affloat upon the High Seas. To analyze your husbandry has the difficulty of a problem: I cannot understand it; and the more I know of it the more surprizing it appears. Is it possible that the inhabitants of a great continent not new settlers who of course live only to hunt, to eat and to drink can carry on farming and planting as a business and yet never calculate the profit they make by percentage on their capital? Yet this seems to be the case.
The farm of 200 acres in Bucks Co. is such as an englishman would not accept if he were obliged to occupy it for it carries on the face of the account (A) a dead loss and not an inconsiderable one; yet the whole labour of a family of five persons is thrown away in order to arive at it.
The Pittsburg acct (B) is so much more profitable: that I know not how to beleive I understand it rightly; but I have calculated the products named as issueing from the quantity of land noted, consequently there is £115 from 47 acres arable wch is more than the double of the Bucks farm: Shd I have mistaken this you will have the goodness to correct me.
The Maryland account (C.) seems to be very good land and to yield well but no note inserted of expences.

Mr Jeffersons Virginia calculation comes much nearer to the point; but I cannot admit it. He reckons £60 a year increasing Value of negroes, and £156 a year rise in the value of land—These articles may be fact in certain circumstances but they will not do for comparisons either with other States or with Europe. To have a considerable value invested in Slaves is a hazardous capital; and there is no man who would not give £60 a year on 6000 acres to be able to change slaves to cows and sheep: he cannot otherwise command labour & therefore must keep them but the profit in any other light than labourers is inadmissible. As to the rise on lands it may be fair but taking place equally perhaps in Europe or other States it must not come into the account. During the last ten years land in England has risen ⅓d in value. Correcting thus Mr Jeffersons acct his capital pays 11 percent as in (D) There are however many deductions to be made, as wear and tear of implements; carriage; team; seed; repairs of buildings; white servts overseers &c. These ought as I conjecture to amount to near £200 a year which if so would reduce the profit in the gross to about 8 percent.
But I have a heavier objection than this and which bears upon the pith of the subject. How can Mr Jefferson produce anually 5000 bush. of wheat worth £750 by means of a cattle product of only £125? I do not want to come to America to know that this is simply impossible: At the commencement of a term it may do; but how long will it last? This is the management that gives such products as 8 and 10 bushels an acre. Arable land can yield wheat only by means of cattle and sheep It is not dung that is wanted so much as a change of products & repose under grass, which is the soul of management; all cleaning & tillage to be given in the year that yields green winter food. In such a system you may produce by means of 40 oxen and 500 sheep 5000 bushels of wheat; and if you raise the oxen to 60 and the sheep to 600 you may have so much more wheat; it is only by increasing cattle that you can increase wheat permanently. £125 from cattle to £750 from wheat would reduce the finest farm in the world to a caput mortuum; that is to say to 10 bushels an acre which must be from a caput mortuum. I should however be gready obliged by an explanation from Mr Jefferson.
this subject is that which is most in the dark: the demand for cattle and sheep products? The prices yr correspondents note

are ample I shd desire no higher. It is the quantity to be sold that makes the difficulty. The demand must be very great or encouragement will be wanting. Have the goodness to excuse my begging further explanations on this most interesting topic.
Wolves are named as a motive for not keeping sheep: But these abound all over Europe, in France and Spain among the greatest flocks in the world. Dogs also are an enemy; but surely you have laws as well as we that make every man answerable for the mischief done by his dog? By nights if secure from wolves they are secure from dogs; & by day shepherds may have loaded fire arms. While sheep are kept by scores & consequently not an object of anxiety such objections may hold good; but when by hundreds and thousands they must vanish.
Mr Peters assertion that sheep feeding destroys pastures prodigiously is so contrary to our experience that it appears unaccountable. We know of no method so infallible in improving as to load a field with sheep. The more you keep the more it may keep.
Have you men from Cork for barrelling beef? Are hides converted to the most profitable use? Or rather sale. Is tallow at a steady price? Is the export of wool well established, as well as allowed? Is the quality improved by Spanish rams? Your Excellency once mentioned that you had stallion asses from the King of Spain, have you well chosen rams? All these things are of importance because they bear directly on the point where you seem most to want exertion and improvement; in the culture of grass for pasturage as preparatory to corn. The profit of well applying this principle in America must be very great: You have every advantage of soil & extent; & no drawback but the rate of labour; but pasturage demands scarcely any labour, so that if there is one system that squares more to your circumstances (not forgetting the disposition yr lands have to run to white clover) than another it is to adopt a course of crops that takes grass in very largely.
Surely the enormous rise in the price of wool in England & Holland for two yrs past must affect you in America and instigate to an increase in the breed of sheep? The freight when pressed into a smaller compass is not considerable, and the price is now such that a fleece alone from yr American lands without reckoning the carcass at any thing, must be more valuable than the profit of a crop of wheat of 8 or 10 bushels an acre on all lands

that will produce white clover Spontaneously. Your Excellency mentioned having 200 lambs sometime ago for one crop, I hope they have thriven well Since, and that yr overseers have been assiduous in your absence to multiply them to the utmost? Ellmaus sheep this y[ea]r on the S. Downs paid from 7/6 to 10/. a head in wool only; and we had Lincoln sheep that paid 12/. and some even 15/.
Suppose on some of yr Mountainlands (Mts are no objection on acct of wolves for the Pyrenees are full of both sheep and wolves) which are to be bought from 5/. to 20s. an acre at Pittsburg, Fluvanna Rivanna &c.—suppose however 20/. sterl. an acre it is 1s. rent; such land by carrying only one sheep per acre and producing only 5 lb. of wool at 1/. (reckoning mutton to pay no more than shepherd & losses) and you have a profit such as corn cannot rival: five rents by wool alone! The West Indies are however too near for salted mutton to want a market and if its sold for only 1d. lb. the object on a large scale would be important. My land which I think I have described to you, is much inferior to such as will produce white clover spontaneously yet I summered 420 sheep on 60 acres last year, 11 acres of chicory, of which I have 60 now, assisted in it.
The prospect we have at present of a war with France has put a check to speculations of transferring property; our lands were got up to 30 years purchase; they are now at a pause; not fallen, but no business done; I had planned to dispose of my property here and pass to America provided I could form a society of a few families to accompany mine—I had found two, and have little doubt but I should soon have added to the number; but the present position of affairs has checked it, our stocks now being 22 percent lower than they have been. I must however take the liberty of remarking that the facts and estimates you have had the goodness to transmit do not give great encouragement on the score of profit to be made on capital: the advantages are those rather of plentiful living and light taxes, than any hopes of much augmenting ones property unless sheep or cattle can enter largely into the system. Should the present storm blow over I may possibly make a voyage to America & see what is likely to be effected on english ideas of sheep &c.—and what would be an object more pleasing & much more interesting have an opportunity of personally expressing my gratitude (for so much attention)

to one of the first characters of the century. I am Sir With the Greatest Respect, Your Excellency’s much obliged & most faithful St

Arth: Young


P.S. The idea of printing yr letters seems so unpleasant to you that I will not name it any more; I should however be much obliged to you to let me know how far, & in what manner I may be allowed to make use of the communications transmitted to you? Whether only by reference, or by printing the Lrs, & with or witht names. Have the goodness to excuse this trouble.
The account of the back parts of Virginia seem to me so flattering that I have taken the further liberty of adding a few more queries (E) for wch I hope your pardon.
E
District In the map prefixed to Mr Jefferson’s Virginia the county of Botetourt as traced by the mountains forms nearly a triangle. From the S. point of that triangle draw 2 lines; one to Alexandria & the other to Fort Pitt and you inclosed a country nearly of this form and size by extending it to the dotted lines it will strike the bend in the Fluvanna near Toher, Randolph & Snowden and include a country wch I suppose is gentle slopes rising to the mountains: This large district ought upon theory to be the best sheep country in America.

Queries
I. It includes only three degrees of lat. from 37½ to 40½ and therefore ought to vary very little in climate. Is this the case? Or do the position of the Mts or other causes make much difference?
II. What is the climate respecting the heats in summer & the cold of winter? and particularly as to sudden changes?
III. Does snow lay long & where? In the vallies? or only on the hills? For how many months or weeks is the ground so covered or so frozen that sheep or cattle cannot support themselves abroad without provision of fodder? Would the frost destroy turneps? Or lock them up so as not to be got at? The lat. ought to preclude such but see eels frozen to death at Charlestown S. Carol. in a kitchen chimney. Gov. Glen Desc. S. C.
IV Mr Peters mentions the heats burning up all pasturage near Philadelphia How far is this the case in this district? & in what parts?
V. How far are these Mts inhabited? By Settlers? By Indians? How far and how securely removed from their depredations and incursions?
VI. In a small angle of this district the waters flow westward, does that circumstance mark any difference in climate?
VII. What is the face of the country? Woodland with underwood? or trees and lawn? Rocks? Bogs? Marshes? Any Savannas or natural sheep walks cloathed with clovers?
VIII. Is the soil in the vallies generally dry or wet? And on the Mts rocky? Or loamy? Or sandy?
IX. The price of land? distinguishing that cultivd? That fit for culture, and that which is considered as waste? The district between the West Ridge and the blue ridge on navigation is noted to be 22/6 to 27/6 Sterl. And at Pittsburg 16/8 but not mentioned if sterl.

